Citation Nr: 1747896	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  07-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

(The issues of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision.)


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to October 1970.  His service included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The case was previously before the Board and it was remanded because the claims file reflected that the Veteran was previously represented by Texas Veterans Commission (TVC), as reflected in a July 2012 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In July 2013, the Veteran filed a VA Form 21-22, appointing K.C., Attorney at Law, as his representative.  However, this form indicated that Mr. C.'s representation was limited to the issues of entitlement to a higher rating for PTSD, entitlement to a TDIU, and entitlement to service connection for diabetes mellitus, peripheral neuropathy, and hypertension.  Thereafter, also in July 2013, TVC submitted a statement indicating that they had contacted the Veteran regarding his upcoming Board hearing and, at such time, he informed TVC that his private attorney would be representing him in all matters before VA and he no longer wished to be represented by TVC.  As such, TVC elected to withdraw itself as the Veteran's representative.  While such election occurred after certification of the appeal to the Board in April 2013, there was good cause for such withdrawal as the Veteran specifically informed TVC that he did not wish to be presented by such service organization, i.e., that he did not wish to cooperate with the proper preparation and presentation of the appeal by TVC.  38 C.F.R. § 20.608(b) (2016).  

Accordingly, the Board remanded the appeal in order to afford the Veteran an opportunity to appoint a representative for this appeal and give the Veteran the opportunity to have a hearing before a Veterans Law Judge.  

Subsequently, the Veteran declined to have a Board hearing for the issues on appeal and a review of the record since the previous remand indicates that Mr. C.'s representation has remained limited to issues that do not include entitlement to service connection for bilateral hearing loss and tinnitus.  Thus, the claims on appeal are ready to be considered on the merits and the Veteran is unrepresented in this appeal before the Board.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds that the currently diagnosed bilateral hearing loss was incurred during the Veteran's service.

2.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred during the Veteran's service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C.A. §§ 5103, 5103A.


II.  The Claims 

The Veteran contends that his bilateral hearing loss and tinnitus are a result of his duties while serving in the Vietnam War.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).
A review of the record indicates that the Veteran currently reports having a mild case of constant tinnitus and has also been diagnosed with bilateral moderate to severe sensorineural hearing loss.  See Dr. P. W. opinion 

As to the in-service occurrence, the Veteran reported that he had a history of combat related noise exposure while serving in Vietnam.  The Veteran reported that he was exposed to small arms fire, artillery fire, helicopters, tanks, mortars, and explosives while he was on active duty.  See Dr. P. W. opinion and February 2007 VA examination. 

Turning to the medical evidence at hand, the Veteran was seen by a private audiologist in 2006.  Dr. P. W. examined the Veteran and took into account his lay statements regarding his experiences during the war.  After the examination, Dr. P. W. stated that "the Veteran has a bilateral moderate to severe sensorineural hearing loss with fair speech understanding and he reports a mild constant subjective tinnitus in both ears."  The doctor then concluded by stating that "it is at least as likely as not that his reported hearing loss and tinnitus is due to military noise exposure."  See Dr. P. W. opinion.  

The Veteran was also afforded a VA examination regarding this issue.  At that examination, the Veteran reported that he experienced combat related noise exposure during his military career and also reported noise exposure without the use of hearing protection following his separation from the military.  Following the examination, the examiner opined that the Veteran's military service records indicated normal hearing at the time of induction and normal hearing at separation.  The examiner also added that the test results from the private audiologist are inconsistent with today's test results and with previous test results.  The examiner concluded by stating that the Veteran's hearing loss and tinnitus were not due to noise exposure during military service.  See January 2007 VA examination.  

The Board finds the lay statements regarding observable symptoms of hearing loss and tinnitus to be both competent and credible evidence because the symptom of hearing loss and tinnitus are observable by lay persons.  See Davidson supra; Jandreau, supra.  Moreover, the Board finds that the Veteran's military personnel records and the Veteran's DD-214, show that he was awarded the Bronze Star Medal and this military citation supports his claims of being exposed to combat related noise exposure while in Vietnam.  Thus, the Board finds the Veteran's statements to be highly probative and has placed significant weight on them.  Davidson supra; Jandreau, supra. 

Moreover, the Board also finds the medical opinions regarding the nature and etiology of the Veteran's hearing disabilities are also highly probative.  The Board has reached this conclusion because the doctors in this case examined the Veteran and interviewed him before they provided their respective opinions as to the nature and etiology of his hearing disabilities.  Thus, the Board places significant probative weight on these opinions.  See Davidson, supra.  

In sum, the Board has reviewed the Veteran's claims file and finds that the medical opinions, the Veteran's military records, and the Veteran's lay statements are at least in equipoise as to whether his hearing loss and tinnitus are related to his combat service.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.310; see also Gilbert.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


